Citation Nr: 0323138	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of left foot 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 RO decision which 
denied service connection for residuals of a left foot 
injury. 


FINDINGS OF FACT

The veteran injured his left foot during active service, and 
he currently has residuals of that injury.


CONCLUSION OF LAW

Residuals of a left foot injury were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1967 to November 1970.  This included service in Vietnam from 
July 1968 to July 1969, during which time his occupational 
specialty was helicopter repairman.  Service records show he 
engaged in combat.  Among his decorations are a Bronze Star 
Medal with V Device (for heroism in an incident in which he 
helped evacuate wounded soldiers by helicopter, under combat 
conditions) and Air Medal with Oak Leaf Cluster.

The veteran's service medical records show that in May 1968 
he was seen after falling and hitting his left ankle.  X-rays 
of the left foot and ankle revealed no significant 
abnormalities.  The impression was contusion and sprain of 
the left ankle, and conservative treatment was given.  
Medical records from September 1968 (when the veteran was in 
Vietnam) indicate that his left foot was injured by a cargo 
hook of a CH-47 Chinook helicopter.  One record from that 
time states that he caught the left great toe in the cargo 
hook of a CH-47 aircraft, sustaining a laceration of the 
ventral surface of the toe.  Another record says the cargo 
hook closed on the left great toe, causing a two-inch 
laceration.  Another record relates that injury occurred 
while working on the cargo hatch of the helicopter, and the 
diagnosis was puncture laceration of the left great toe.  X-
rays reportedly showed no fracture.  The records indicate 
that the laceration wound was cleaned, sutured, and dressed, 
and he was given pain medication and assigned to quarters for 
two days.  A March 1969 service medical record shows the 
veteran was seen for a mild left leg contusion from hitting 
the leg on a bunker during the night.  An April 1969 general 
medical examination noted the feet and lower extremities were 
normal.  The service separation examination in July 1970 
noted that the feet and lower extremities were normal.  On a 
medical history report, completed at that time, the veteran 
checked a box to indicate no history of foot trouble.  A 
statement from the veteran, dated in November 1970, noted 
that there had been no change in his medical condition since 
his separation examination.

An October 1998 outpatient record from Dr. Richard Lowe 
indicates the veteran complained of an old foot injury from 
the Army, and he related that he aggravated the injury.  
Medication was given.

Later in October 1998, the veteran filed a claim seeking 
service connection for residuals of a left foot injury.  He 
indicated that he had crushed his left foot in an accident in 
September 1968 while in Vietnam, and had been treated at a 
field hospital.  He said he had problems with the foot ever 
since then.  

A statement from the veteran in May 1999 noted that he 
injured his left foot while performing his daily duties of 
maintenance on a Chinook CH-47 helicopter.  He described in 
detail how the left foot was crushed when caught between the 
cargo hook and a stop bar of the aircraft.  He indicated that 
physicians at the field hospital worked on his foot for three 
and one-half hours.  He said that his left foot was then 
placed in a cast, and that his recovery took several weeks 
during which he was on crutches.  Also in May 1999, the 
veteran provided copies of military decorations/citations and 
photographs from Vietnam (with some comments as to how they 
related to the occurrence and treatment of a left foot 
injury).

In September 1999, a VA general physical examination was 
conducted.  It was said there was a history of surgery on the 
left foot which was crushed and fractured while in the Army.  
The veteran reported constant pain in the left first 
metatarsal phalangeal joint.  Physical examination revealed 
pain in the left metatarsal phalangeal joint which seemed to 
be minimally deformed.  The diagnosis was status post 
fracture of the left first metatarsal phalangeal joint.  No 
X-rays were performed.  

Records from the Social Security Administration show that a 
June 2000 decision awarded the veteran disability benefits, 
primarily due to a low back disorder.  The decision also 
references Dr. Lowe's records, mentioned above.

In March 2001, the RO granted the veteran service connection 
and a 100 percent rating for post-traumatic stress disorder 
(PTSD).  

A VA outpatient record from February 2001 notes the veteran's 
history of injury to the left foot in service.  

II.  Analysis

The veteran is claiming service connection for residuals of a 
left foot injury.
Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim, and of the respective 
duties of his and the VA to obtain evidence.  Pertinent 
identified medical records have been obtained, and a VA 
examination has been provided.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran served on active duty in the Army from 1967 to 
1970.  This included combat service in Vietnam, although it 
is not claimed or shown that there was a left foot injury in 
relation to combat.  See 38 U.S.C.A. § 1154.  The service 
records note that the veteran did injure his left foot in 
Vietnam in 1968 while working on a helicopter.  The incident 
involved some manner of left foot trauma from a cargo hook of 
the helicopter.  Records from that time indicate that the 
left great toe was lacerated, requiring suturing.  Apparently 
there was more than a superficial cut, as the left foot was 
X-rayed at the time (suggesting more trauma), even if the X-
rays reportedly were negative.

Post-service private medical records from 1998 (just prior to 
the VA claim) note the veteran was seen for foot symptoms 
which he related to an old Army injury.  A 1999 VA 
examination noted the history of the service foot injury and 
diagnosed status post left first metatarsal phalangeal joint 
fracture.  Although there were no X-rays at the VA 
examination to verify a prior fracture, there were abnormal 
clinical findings as to the left foot.  In various statements 
the veteran has given a credible account of the service 
injury and continuing residual symptoms since then.  See 
38 C.F.R. § 3.303(b).

The evidence confirms that there was a left foot injury 
during service, and there is currently a left foot disorder 
which may reasonably be traced to the injury during service.  
The Board concludes that residuals of a left foot injury were 
incurred in service, warranting service connection.  The 
benefit-of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left foot injury is 
granted.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

